ITEMID: 001-79243
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF DENISOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6 and P1-1
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1959 and lives in the Tyumen Region.
5. In 1999 he brought a court action against the Ministry of Finance of the Russian Federation. He sought to recover the monetary value of the state-issued promissory notes for the purchase of a Russian-made car.
6. By judgment of 6 March 2001 the Armizonskiy District Court of the Tyumen Region awarded the applicant 38,368.92 Russian roubles (RUR) and recovered in his favour RUR 673 in compensation for court fee. The District Court specified that those amounts had to be paid by the Ministry of Finance at the expenses of the Treasury of the Russian Federation. The judgment was upheld on appeal by the Tyumen Regional Court on 23 July 2001.
7. On an unspecified date the President of the Tyumen Regional Court granted the Ministry of Finance's request to file a motion for supervisory review with the Presidium of the Tyumen Regional Court.
8. On 22 February 2002 the Presidium of the Tyumen Regional Court, by way of supervisory review, upheld the judgment of 6 March 2001.
9. The judgment of 6 March 2001, as upheld on 23 July 2001, remains unenforced to date.
VIOLATED_ARTICLES: 6
